DETAILED ACTION
Claims 1-6 are pending in the application and claims 1-6 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This applicants claim priority Application JP2015219424, filed 11/9/2015 and is granted a priority date of 11/9/2015.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-5 recites “A blockchain generation apparatus” but does not recite any hardware elements. Therefore, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 are/is rejected under 35 U.S.C. 103 as being unpatentable over Skala et al. US10354325 in view of Kasper US9875510 
Regarding claim 1, Skala teaches: A blockchain generation apparatus that generates new blockchain data by linking a new block to blockchain data which is a chain of blocks each including transactional datasets generated by a plurality of transaction generation apparatuses, the blockchain generation apparatus comprising: (Skala see col. 10 lines 28-57 col. 13 lines 48-67 col. 14 lines 1-7 computer system for bitcoin blockchain transactions to add new blocks to the blockchain where adding new blocks reads on linking)
a parameter calculator configured to (Skala see col. 14 lines 7-35 calculator)
identify a parameter type to be used for linkage of the new block, based on block approval method data specifying a blend pattern of a plurality of parameter types used for determination of presence or absence of qualification regarding linkage of a plurality of blocks in the blockchain data, and (Skala see col. 14 lines 7-35 col. 15 lines 50-65 when adding a new block to block chain miner must calculate a desired output in proof of work algorithm or user with a certain amount of ownership in proof of stake adds the block in hybrid proof of work proof of stake such that proof of work is initially used and later transitioning to proof of stake. Calculating specific value or ownership stake reads on parameter type, proof of stake proof of work reads on block approval method, using proof of work then transitioning to proof of stake reads on blend pattern and using each of these methods to determine who gets to add block reads on qualification)
calculate a value for the identified parameter type based on transaction datasets which are among the transaction datasets in the blockchain data and are related to an identifier of a generating party using the blockchain generation apparatus; (Skala see col. 14 lines 7-35 col. 15 lines 50-65 when adding a new block to block chain miner must calculate a desired output in proof of work algorithm or user with a certain amount of ownership in proof of stake such as 4% adds the block where the miner or user reads on identifier and the specific value or stake of 4% reads on value)
a block generation condition checker configured to determine whether the generating party is qualified to generate the new blockchain data, based on the value calculated by the parameter calculator; and (Skala see col. 14 lines 7-35 col. 15 lines 50-65 miners calculating desired value in proof of work and user with certain amount of stake such as 4% in proof of stake are qualified)
a blockchain generator configured to try to generate the new blockchain data when the block generation condition checker determines that the generating party is qualified, wherein (Skala see col. 14 lines 7-35 col. 15 lines 50-65 miners in proof of work and user with certain amount of stake sin proof of stake are qualified to generate new block)
an identifier of the blend pattern included in the block approval method data specifies a combination of the plurality of parameter types that conflict with each other.  (Skala see col. 15 lines 50-65 hybrid proof of work proof of stake system such that proof of work is used until system is too energy intensive and system transitions to proof of take. Hybrid proof of work proof of stake reads on identifier of blend pattern, proof of work being different in nature than proof of stake reads on conflict with each other)
Skala does not distinctly disclose: a synchronizer configured to acquire shared data which includes the blockchain data and transaction datasets not included in the blockchain data;
generate the new blockchain data by referring to the shared data
However, Kasper teaches: a synchronizer configured to acquire shared data which includes the blockchain data and transaction datasets not included in the blockchain data; (Kasper see col. 11 lines 6-26 col. 19 lines 7-18 col. 20 lines 32-44 via CPU each block in a block chain includes transactions that corresponds to output of a previous block in blockchain where the combination of transaction data and data about previous block reads on shared data)
generate the new blockchain data by referring to the shared data (Kasper see col. 11 lines 6-26 col. 19 lines 7-18 col. 20 lines 32-44 via CPU each block in a block chain includes transactions that corresponds to output of a previous block in blockchain where the combination of transaction data and data about previous block reads on shared data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a blockchain system as taught by Skala to include each block referencing a prior block as taught by Kasper for the predictable result of having a more secure blockchain system of payment. 

	Regarding claim 2, Skala as modified further teaches: wherein the block approval method data specifies a blend pattern in which a first parameter type is repeated a first number of times and thereafter a second parameter type which conflicts with the first parameter type is repeated a second number of times.  (Skala see col. 15 lines 50-65 hybrid proof of work proof of stake uses proof of work and later transitions to proof of stake, using each method more than once reads on repeated first number of times)

Regarding claim 3, Skala as modified further teaches: wherein the block approval method data specifies a blend pattern in which a combination of a predetermined number of successive parameter types includes at least one first parameter type and at least one second parameter type.  (Skala see col. 10 lines 42-57 hybrid proof of work/stake such that proof is work is used and later transitioned into proof of stake such that proof of work uses a calculated output and proof of stake uses asset ownership where calculate output and asset ownership are two types of a parameter types which reads on predetermined number)

Regarding claim 4, Skala as modified further teaches: wherein the predetermined number is the number of blocks necessary for guaranteeing a true completion of a transaction for a certain block.  (Skala see col. 10 lines 42-57 waiting six confirmations, six updates to confirm transaction where confirming transaction reads on guaranteeing true completion of a transaction)

Regarding claim 5, Skala teaches: A blockchain verification apparatus that verifies blockchain data which is a chain of blocks each including transactional datasets generated by a plurality of transaction generation apparatuses, the blockchain verification apparatus comprising: (Skala see col. 14 lines 36-67 col.15 lines 1-5 miner as a verifier to confirm other miners work of adding block to blockchain where a miner to verify work reads on verification apparatus)
a block approval method verifier configured to identify a parameter type to be used for linkage of the block based on block approval method data specifying a blend pattern of a plurality of parameter types used for determination of presence or absence of qualification regarding linkage of a plurality of blocks in the blockchain, and determines whether the blockchain data is generated based on the identified parameter type; (Skala see col. 14 lines 7-67 col. 15 lines 50-65 when adding a new block to block chain miner must calculate a desired output in proof of work algorithm or user with a certain amount of ownership in proof of stake adds the block in hybrid proof of work proof of stake such that proof of work is initially used and later transitioning to proof of stake and miner to verify the work. Calculating specific value or ownership stake reads on parameter type, proof of stake proof of work reads on block approval method, using proof of work then transitioning to proof of stake reads on blend pattern and using each of these methods to determine who gets to add block reads on qualification, verifier in miner reads on block verifier)
a parameter calculator configured to calculate a value for the parameter type identified by the block approval method verifier, based on transaction datasets which are among the transaction datasets in the blockchain data and are related to an identifier of a generating party using an apparatus that generated the blockchain data; (Skala see col. 14 lines 7-35 col. 15 lines 50-65 when adding a new block to block chain miner must calculate a desired output in proof of work algorithm or user with a certain amount of ownership in proof of stake such as 4% adds the block where the miner or user reads on identifier and the specific value or stake of 4% reads on value, calculator reads on parameter calculator)
a block generation condition verifier configured to determine whether the generating party is qualified to generate the blockchain data, based on the value calculated by the parameter calculator; and (Skala see col. 14 lines 7-35 col. 15 lines 50-65 miners calculating desired value in proof of work and user with certain amount of stake such as 4% in proof of stake are qualified)
a blockchain verifier configured to approve the blockchain data if the block approval method verifier determines that the blockchain data is generated based on the identified parameter type, and if the block generation condition verifier determines that the generating party is qualified to generate the blockchain data, wherein (Skala see col. 14 lines 7-67 col. 15 lines 1-5, 50-65 miners calculating desired value in proof of work and user with certain amount of stake such as 4% in proof of stake are qualified and other miners to confirm other miners work of adding block to blockchain)
an identifier of the blend pattern included in the block approval method data specifies a combination of the plurality of parameter types that conflict with each other. (Skala see col. 15 lines 50-65 hybrid proof of work proof of stake system such that proof of work is used until system is too energy intensive and system transitions to proof of take. Hybrid proof of work proof of stake reads on identifier of blend pattern, proof of work being different in nature than proof of stake reads on conflict with each other)
Skala does not distinctly disclose: a synchronizer configured to acquire shared data which includes the blockchain data
However, Kasper teaches: a synchronizer configured to acquire shared data which includes the blockchain data; (Kasper see col. 11 lines 6-26 col. 19 lines 7-18 col. 20 lines 32-44 via CPU each block in a block chain includes transactions that corresponds to output of a previous block in blockchain where the combination of transaction data and data about previous block reads on shared data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a blockchain system as taught by Skala to include each block referencing a prior block as taught by Kasper for the predictable result of having a more secure blockchain system of payment. 

Regarding claim 6, Skala in view of Kasper teaches: A non-transitory computer readable medium having stored thereon a program that causes a computer to function as the apparatus according to claim 1. (Skala see col. 9 lines 13-29 col. 23 lines 18-43 apparatus programmed to perform functions with instructions stored non-transitory computer readable memory)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153